Citation Nr: 1816574	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the Veteran's claim file, further development is necessary before the Board can adjudicate the Veteran's claims.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In this case, the Veteran seeks an increased rating for his claim of PTSD with depressive disorder; however, the record shows a history of violent behaviors, alcohol and substance abuse which were determined by the Veteran's treating psychologist to have exacerbated his PTSD symptoms.  This finding was further supported in the Veteran's January 2013 VA examination, when the examiner found that the Veteran's alcohol abuse causes a moderate degree of social and occupational impairment.  However, none of the Veteran's examiners have made a finding as to whether the Veteran's substance abuse disorders and violent behaviors are related to his PTSD, or otherwise related to service.  As such, a new examination is necessary to determine the extent and severity of the Veteran's psychiatric disorder.

Additionally, the record reflects a report of military sexual trauma (MST) that has not been considered as a stressor in previous examinations.  In a January 2016 mental health visit, the Veteran reported being sexually harassed often related to statements made about his bad teeth that he might use for oral sex and making fun of his name "Charlie."  The Board notes that evidence from other sources could help corroborate the claimed in-service personal assault stressor, and the Veteran has not been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  See 38 C.F.R. § 3.304 (f)(5).  As such, the agency of original jurisdiction (AOJ) must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304 (f)(5) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim for PTSD with depressive disorder, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the Board must defer deciding this issue until the requested additional development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a PTSD claim based on an in-service personal assault in accordance with 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b) and 38 C.F.R. § 3.304 (f)(5) (2014).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding the reported in-service stressor(s).

3.  Upon receipt of the Veteran's response, undertake any necessary development to independently verify the Veteran's described stressor.

4.  Thereafter, schedule the Veteran for a VA mental disorders examination.  The examiner should specifically consider all evidence of record related to the Veteran's alleged in-service sexual assault(s).  Thereafter, the examiner should render a determination as to whether the collective evidence indicates that any alleged assault(s) occurred. 

If the examiner finds that an assault occurred, the examiner should address whether the Veteran currently meets, or at any time pertinent to the current claim, has met-the diagnostic criteria for PTSD as a result of such MST.  If a diagnosis of PTSD resulting from the identified MST is deemed appropriate, the examiner should clearly and fully explain how the diagnostic criteria are met, to include commenting on the link, if any, between the MST and the Veteran's symptoms. 

5.  The examiner should also render an opinion as to whether it is at least as likely as not (a 50% probability or greater) that the Veteran's substance abuse disorders, to include alcohol and cocaine dependence, are proximately due to his service-connected PTSD.

6.  The examiner should render an opinion as to whether it is at least as likely as not (a 50% probability or greater) that the Veteran's substance abuse disorders are due to his active duty service or had its onset during active service.

7.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

8. After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




